 1   Rory T. Kay, Esq. (NSBN 12416)
     Tara U. Teegarden, Esq. (NSBN 15344)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   Facsimile: (702) 873-9966
     rkay@mcdonaldcarano.com
 5   ttegarden@mcdonaldcarano.com

 6   Attorneys for Defendant The Retail Equation, Inc.

 7
                                  UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
     ALFONSO ELENES CONTRERAS,                              Case No. 2:21-cv-00691-APG-VCF
10
                             Plaintiff,
11
     vs.                                                      STIPULATION TO EXTEND TIME TO
12                                                               FILE RESPONSIVE PLEADING
     THE RETAIL EQUATION, INC.,
13
                             Defendant.                                   (FIRST REQUEST)
14

15

16           Defendant The Retail Equation, Inc. (“TRE”) and Alfonso Elenes Contreras (collectively, the
17   “Parties”), by and through their counsel, and pursuant to LR IA 6-1, submit the following Stipulation
18   to Extend Time to File Responsive Pleading up to and including June 21, 2021. In support of the
19   Stipulation, the parties state the following:
20           1.      TRE was served with the Complaint through its registered agent on or around April
21   30, 2021, making its responsive pleading due on or around May 21, 2021.
22           2.      The undersigned counsel for TRE was recently retained by TRE in connection with
23   this matter and is continuing to review the allegations asserted in the Complaint.
24           3.      Counsel for Plaintiff has agreed to the requested extension and the requested
25   extension will not impact any other deadlines in this case.
26           4.      This is the first request to extend the deadline for TRE to file its responsive pleading.
27   ///
28   ///
 1            5.       Therefore, the Parties hereby stipulate that the deadline for TRE to file its responsive

 2   pleading shall be extended through June 21, 2021.

 3            Respectfully submitted this 21st day of May, 2021.

 4   KRIEGER LAW GROUP, LLC                                   McDONALD CARANO LLP
 5

 6   By: /s/ Shawn Miller                                     By: /s/ Rory T. Kay
        Shawn Miller, Esq. (NSBN 7825)                           Rory T. Kay, Esq. (NSBN 12416)
 7      2850 W. Horizon Ridge Parkway, Ste. 200                  Tara U. Teegarden, Esq. (NSBN 15344)
                                                                 2300 West Sahara Avenue, Suite 1200
        Henderson, Nevada 89052                                  Las Vegas, Nevada 89102
 8      smiller@kriegerlawgroup.com                              rkay@mcdonaldcarano.com
 9                                                               ttegarden@mcdonaldcarano.com
         Attorneys for Plaintiff Alfonso Elenes
10       Contreras                                               Attorneys for Defendant The Retail
                                                                 Equation, Inc.
11

12

13                                                            IT IS SO ORDERED:
14

15
                                                              UNITED STATES MAGISTRATE JUDGE
16

17                                                                      5-21-2021
                                                              DATED: ________________________
18

19

20

21

22

23

24

25

26

27

28

                                                          2
     4836-4446-1546, v. 1
